DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered. Claims 14-33 remain pending.
The drawing submitted 26 November 2021 has been entered. It has overcome the previous drawing objection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 20-23, 25, 27-30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehen (DE 10 2012 020 460; citations are to the provided machine translation of Dehen) .
Regarding claim 14, Dehen discloses a motor (motor 2, par 0045) for a fan (fan, par 0008), a ventilator, a pump or a compressor (compressor 1, par 0044), the motor comprising: integrated motor electronics (integrated control board integrated into motor, par 0058); and at least one sensor unit for pressure or volume flow control (fig 2, air pressure sensors 23-25, par 0048), wherein: the at least one sensor unit includes a pressure sensor (id.); the pressure sensor is configured to determine a pressure via at least one internal pressure hose inside the motor (pipes 23a-25a, 23b-25b are internal pipes, par 0049 which connect sensors 23-25 to pipes 6 and 10, said pipes are partially inside housing 5, id.) and at least one external pressure hose outside the motor (portions of pipes 6 and 10 are outside housing 5, id.); the pressure sensor is configured to feed a signal corresponding to the pressure to a processing unit (signal is sent to switching relay 26, par 0049 or integrated control board, or integrated control, par 0058); and the at least one internal pressure hose extends directly from the at least one sensor unit (fig 2, pressure hoses 23a, 24a, 25a, 23b, 24b, 25b, extend from sensor units 23, 24, 25, see annotated drawing below).

    PNG
    media_image1.png
    788
    706
    media_image1.png
    Greyscale

Annotations on applicant’s fig 3b


    PNG
    media_image2.png
    683
    925
    media_image2.png
    Greyscale

Annotations on Dehen fig 2 
 
Regarding claim 15, Dehen discloses the motor according to claim 14, wherein: the at least one internal pressure hose includes two internal pressure hoses inside the motor (fig 2, the portions of pipes 6 and 10 internal to housing 5, par 0048); the at least one external pressure hose includes two external pressure hoses outside the motor (the portions of pipes 6 and 10 outside housing 5, id.); and the pressure sensor is configured to determine a pressure difference between the pressure at a first of the two internal pressure hoses and the pressure at a second of the two internal pressure hoses (air pressure differential is measured, par 0017, 0049, line 636). 
Regarding claim 16, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit includes an additional electronic component (integrated control board receives a sensor output control signal, par 0057, 0058). 
Regarding claim 17, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit includes a printed circuit board (integrated control board, par 0057-0058). 
Regarding claim 18, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit includes at least one additional sensor (three air pressure sensors, 23-25, par 0048). 
Regarding claim 20, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is configured to communicate directly with a motor controller unit (control signal to switching relay 26 which controls the compressor 1, par 0049). 
Regarding claim 21, Dehen discloses the motor according to claim 14, further comprising an external control system configured to provide at least one setpoint value (user can set the speed of the motor, change compressor output, par 0016, 0017; control based on working points derived from characteristic diagrams including room size, par 0019). 
Regarding claim 22, Dehen discloses the motor according to claim 21, wherein the external control system is configured to provide the at least one setpoint value (user sets the operating value, par 0016 line 219) via a bus system (bus is broadly interpreted to include a wired connection to which other wired connections could be made; the controller or switch provided on the compressor would be attached inherently to a wired bus, par 0016, line 257). 
Regarding claim 23, Dehen discloses the motor according to claim 21, wherein the external control system is configured to exchange data with the integrated motor electronics and the at least one sensor unit. (sensor detects and sends data to the external user via a signal display, the user can communicate with the integrated motor controller to control the compressor, par 0016 line224-226).
Regarding claim 25, Dehen discloses the motor according to claim 23, wherein the motor is configured to use a common communication protocol with a uniform protocol set (inherently the motor electronics, display, and sensors must share a communication protocol in order to communicate the control signals and function).
Regarding claim 27, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is a module (the three pressure sensors 23-25 are depicted as distinct components which are connected to pipes 6 and 10) which is pluggable onto or into the integrated motor electronics (pluggable is being broadly interpreted as the electrical connection to the integrated motor electronics; therefore the three pressure sensors are connected to the motor electronics in order to provide a command signal). 
Regarding claim 28, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is at least partially integrated into the integrated motor electronics (sensor is electrically integrated, and provides control signal to the controller, par 0016). 
Regarding claim 29, Dehen discloses the motor according to claim 14, wherein the integrated motor electronics are configured to supply energy to the at least one sensor unit (inherently, the sensor receives power in order to send a corresponding control signal, par 0010; since the sensor is a part of the motor electronics, the sensor power supply as a part of the sensor is also a part of the motor electronics). 
Regarding claim 30, Dehen discloses a fan system (fan, par 0008) including at least one motor according to claim 14 (motor 2, par 0015). 
Regarding claim 32, Dehen discloses a method for operating the motor according to claim 14 which is performed by a control algorithm of a microprocessor system (controller, par 0016, line 227), the method comprising: calculating a speed setpoint (speed control, para 0016 line 225) of the motor taking into account a predetermined pressure setpoint (pressure sensor, par 0016 line 218); and controlling the integrated motor electronics based on the speed setpoint of the motor so that a certain speed of the motor results (the compressor integrated control automatically changes speed of the motor in response to the air pressure sensor control signal, para 0016, line 218-221). 
Regarding claim 33, Dehen discloses the method according to claim 32, wherein the speed setpoint of the motor is calculated taking into account the predetermined pressure setpoint (detected air pressure, par 0025, line 375-377) and at least one additional setpoint (air volume flow, par 0025 line 374) for at least one additional sensor (anemometer measurement and pressure measurement to control the motor, par 0025, line 371-376). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Samuel (GB 2538217).
Regarding claim 19, Dehen discloses the motor according to claim 18. Dehen does not disclose wherein the at least one additional sensor is configured to provide a measurement value with respect to at least one of temperature, humidity, or air quality. Nevertheless, Dehen is an air drying system and is directed at drying rooms and ensuring the air is of the optimum quality to dry (par 0009, 0016, 0021, 0025). A person of ordinary skill in the art would recognize that air of lower humidity indicates that a room is dry and also that air of lower humidity is more effective at drying than high humidity air. Samuel teaches an impeller motor system with a humidity sensor (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a humidity sensor as taught by Samuel into Dehen, and thereby monitor the dryness of air in order to determine the dryness of a room and select a drying air flow that accounts for the air’s relative humidity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Schultz (US 8856413).
Regarding claim 24, Dehen discloses the motor according to claim 23. Dehen does not disclose wherein an interface for data exchange is configured to dynamically address at least one slave unit.  Nevertheless, a second unit is obvious as a duplication of parts. In re Harza, 274 F.2d 669 (CCPA 1960). In this case it would have been obvious to a person of ordinary skill in the art to provide a second fan and motor system in order to increase air flow and thereby decrease drying time thereby increasing the effectiveness of the air dryer.
Schultz teaches a method for dynamic addressing of slave units (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the dynamic addressing of slave units of Schultz in the multiple fan system of Dehen, in order to have one fan control subordinate to a second fan control, which would allow the user to coordinate the multiple fans with fewer commands, which reduces the time the user spends setting up the system.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Best (US 2009/0079281).
Regarding claim 26, Dehen discloses the motor according to claim 14. Dehen does not disclose wherein the motor is an electronically commutated motor. 
Best teaches an electrically commutated motor (par 0024). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of an electrically commutated motor of Best into the generically described electric motor of Dehen in order to provide the expected result of a rotating electric motor providing rotation to the pump system.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen.
Regarding claim 31, Dehen discloses the fan system according to claim 30. Dehen does not disclose further comprising at least one additional motor. Nevertheless, the duplication of parts is obvious as a matter of law. In re Harza, 274 F.2d 669 (CCPA 1960). In this case it would have been obvious to a person of ordinary skill in the art to provide a second fan and motor system in order to increase air flow and thereby decrease drying time, thereby increasing effectiveness of the air dryer.

Response to Arguments
Applicant's arguments filed 26 November 2021 have been fully considered but they are not persuasive. 
Regarding the amended claims, Applicant argues that Dehen does not disclose internal pressure hoses that extend directly from the at least one sensor unit.  Applicant argued that the pipes 6 and 10 named in the previous rejection are not directly connected to the Dehen sensor units 23, 24, 25; because in Dehen air lines 23a, 24a, 25a, 23b, 24b, 25b intervene between pressure sensors 23-25 and pipes 6 and 10.  Due to the amendment, the examiner has reinterpreted the rejection under Dehen. In the amended rejection, Dehen’s air lines 23a, 24a, 25a, 23b, 24b, 25b are cited to disclose the new limitation internal pressure hoses extending directly from the sensor unit. Since Dehen continues to disclose the structure of the amended claims, the rejection under Dehen is maintained.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746             

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746